PER CURIAM.
Appellants moved to intervene in appel-lees’ dissolution proceeding to establish a lien against the marital home. Fields v. Fields, 35 So.2d 722 (Fla.1948) and Picchi v. Picchi, 100 So.2d 627 (Fla.1958), cited by appellants, do not support the argument that the trial court abused its discretion when it denied their motion to intervene. In Fields, the wife moved to bring in aft additional party in an effort to clear title to a parcel of marital property. In Picchi, the wife sought to join two corporations she claimed were the husband’s alter-ego. Here, neither party sought joinder of appellants. Based on the record before us, we hold that the trial court did not abuse its discretion when it denied appellants' motion to intervene. Accordingly, we affirm.
AFFIRMED.
HERSEY, C.J., and DELL, J., concur.
GLICKSTEIN, J., concurs specially with opinion.